UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-7247


ANTONIO BURTS,

                 Plaintiff - Appellant,

          v.

GREENVILLE CLERK OF COURT; SOLICITORS OFFICE, 13th Judicial
Circuit; DOROTHY A. MANIGAULT, Attorney; PHILPOT LAW FIRM,
P.A.; ROBERT M. ARIAIL, Solicitor; JOSEPH L. SAVITZ, III,
Appellate Defense Chief Attorney; WANDA H. CARTER, Chief
Deputy; HENRY MCMASTER, Attorney General; KAREN RATJAN,
Assistant Attorney General; KENNETH C. GIBSON, PCR Attorney;
EVERETT P. GODFREY, Jr., Esq., Case #06-OF-775; FRANK L.
EPPS, Esq., Case no. 06-DE-L-777, in connection with case
no. 6-06-2500 and case PCR no. 2006-CP-23-0611; DAVID
WAGNER, Esq., Case no. 06-DE-L-873; DAVID ROSS, Esq., Case
no. 06-DE-L-873; SUSANNAH ROSS, Esq., Case no. 06-DE-L-778;
EDWARD E. WELMAKER, Judge; GARY MICHAEL NETTLES, Judge -
PCR; EDWARD W. MILLER, Trial Judge 11/28/05; DANIEL E.
SHEARHOUSE; SUPREME COURT OF SOUTH CAROLINA; BRENDA F.
SHEALY; RALPH ANDERSON, Senator; KAY PATTERSON, Senator;
SOUTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; GREENVILLE
COUNTY INVESTIGATIONS DIVISION; O. B. SMITH, Sergeant -
Selective Enforcement Division; UNITED STATES DEPARTMENT OF
JUSTICE, Washington, DC; UNITED STATES POSTAL SERVICE; SOUTH
CAROLINA STATE CONFERENCE; MARSHALL CLEMENT SANFORD, Jr.,
Governor; LINDSEY GRAHAM, U. S. Senator; GLENN F. MCCONNELL;
SOUTH CAROLINA LEGISLATORS; APPELLATE DEFENSE SOUTH CAROLINA
OFFICE; HOLLIE M. JENKINS, Circuit Court Reporter; PCR COURT
REPORTER, on 2/27/07; GREENVILLE COUNTY MAGISTRATE COURT
JUDGES, in connection with all criminal background records
of bond proceedings etc., within herein, indigent defense of
South Carolina; KAYE GORENFLO HEARN, Court of Appeals; JEAN
HOEFER TOAL, Supreme Court Judicial Department; JAMES E.
MOORE; SOCIAL SECURITY ADMINISTRATION, Washington, DC,

                 Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (8:07-cv-03011-HMH-BHH)


Submitted:   October 21, 2008          Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Burts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Antonio Burts seeks to appeal an unspecified order in

his 42 U.S.C. § 1983 (2000) action.                The district court issued

its most recent decision on December 19, 2007, when it dismissed

Burts’ action without prejudice for failure to prosecute and for

noncompliance with court orders. ∗            We dismiss the appeal for lack

of   jurisdiction      because    the    notice   of   appeal   was   not   timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 This appeal period

is “mandatory and jurisdictional.”                Browder v. Dir., Dep’t of

Corr.,    434   U.S.    257,     264    (1978)    (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on December 19, 2007.            The notice of appeal was filed in July

2008.     Because Burts failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

      ∗
      Burts’ previous appeal from this order was timely but
unsuccessful.   See Burts v. Greenville Clerk of Court, 275 F.
App’x 239 (4th Cir. 2008) (No. 08-6243).



                                          3
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      4